El Juez Asociado Señoe, HutchisoN,
emitió la opinión del tribunal.
El acusado fue declarado culpable de un delito de asesi-nato en primer grado y alega que no bubo prueba de la ju-risdicción de la corte.
El artículo 8 del Código de Enjuiciamiento Criminal prescribe que:
“La jurisdicción correspondiente a los delitos radica en la Corte de Distrito del respectivo distrito judicial dentro del cual se come-tieren. 1 ’
De todo el barrio de Santurce, del municipio de San Juan, la línea divisoria de los dos distritos judiciales aquí envuel-tos es una parte de la carretera insular que conduce de San Juan a Ponce, conocida por Avenida de Ponce de León. En el presente caso, para establecerse la jurisdicción de la corte donde el caso fue juzgado, era necesario que la acusación probara que el delito babía sido cometido al lado sur de la avenida. Toda la prueba acerca de este punto, según re-sulta de los autos y ba sido presentada por el fiscal de esta corte en su alegato, es como sigue:
“Pedro González, al comienzo de su declaración, fué preguntado en el interrogatorio directo y contestó lo siguiente:
“ ‘¿En qué se ocupaba Ud. para el mes de agosto? Guardia de un garage.- — ¿De qué garage? Del garage de la 17. — ¿Ese garage de la 17 está en qué sitio? — En los altos de la fábrica de mosaicos.’
“Isaac Ramos declaró:
“ ‘Allá por los primeros días del mes de agosto de este año pa-sado, ¿dónde vivía Ud? — En la misma carretera, 121. — ¿Trabajaba en alguna, parte entonces? — Allí mismo, en la fábrica de mosaicos.— ¿Dónde es eso? — En la 17. — ¿En qué parte es eso?- — En los bajos del garage en Santurce.’
“Ramón Ayala declaró:
“ ‘Allá por los primeros días del mes de agosto, ¿en qué se ocu-paba Ud?- — Trabajando de aprendiz en la fábrica de Jiménez. — ¿Fá-brica de qué? — De mosaicos. — ¿Dónde está esa fábrica? — Situada en la parada 17.’
*396“Guillermo Velázquez declaró:
“ ‘¿Dónde trabajaba Ud. entonces? — -En la fábrica de mosaicos. —¿Dónde es esa fábrica? — Parada 17, en los bajos del garage San-turee. ’
“El acusado Domingo Canales, quien declara en los autos, dijo lo siguiente: ' •
“ ‘El 6 de agosto del año pasado, ¿dónde trabajaba? — En la fá-brica de Emilio Jiménez del Valle, en la parada 17, en los bajos del garage de automóviles.’ ”
De aquí colegimos que el garage está sobre una fábrica de mosaicos, que ésta queda debajo del garage, y ambos es-tán situados en los alrededores de la parada 17. Y en estas circunstancias se nos pide que tomemos conocimiento judicial del hecbo de que en la parada 17 el tranvía está al lado sur de la Avenida dé Ponce de León, que las paradas están marcadas en los postes de la compañía del carro eléctrico, y por tanto, que el garage y fábrica en cuestión se encuen-tran al mismo lado de la calle. Pero la conclusión citada en último lugar no es una clara inferencia (non sequitur).
Cuando en una conversación se bace referencia a las pa-radas, para poder identificar el sitio de un determinado edi-ficio, si es una residencia o un sitio de negocio, por lo general no se distinguen como que indican sólo el lado de la calle en el cual están colocadas las tablillas de las paradas; sino que sugieren más bien la vecindad inmediata en ambos lados de la carretera. La escuela Barbosa en la parada 4 de Puerta de Tierra está tan propia y exactamente identifi-cada cuando así se le llama como podría estarlo cualquiera de los edificios en las esquinas al lado de la avenida, y en relación uno’ con el otro en lados opuestos de la calle trans-versal.
Si la prueba mostrara que el delito babía sido cometido en la estación de correos de Puerta de Tierra, o en la es-cuela Labra, o basta en el Union Club o en la casa aparta-mientos de Miramar, entonces podríamos tal vez asumir que *397el jurado estuvo suficientemente informado en cuanto al si-tio de cualquiera de estos edificios más o menos públicos, y negarnos a declarar que no había sido establecida la ju-risdicción. Pero no tenemos más derecho para asumir que la fábrica de mosaicos y el garage en la parada 17 están al sur y no al lado norte de la avenida, y que el jurado cono-cía este hecho, que el que tendríamos para asumir que un delito cometido en cualquier café salón de billar, salón de baile, u otro sitio de recreo o de negocio, o morada particular, mencionados por los testigos sin referencia al lugar, sin alguna indicación de la vecindad general de una línea divi-soria entre dos distritos judiciales, filé cometido dentro del distrito donde el caso fue juzgado.
Es algo sorprendente que el fiscal hubiera hecho tantas preguntas como las que aquí se hicieron con respecto al si-tio general del garage y fábrica de mosaicos, sin exigirse a ningún testigo que determinara el lugar del crimen con re-lación a la carretera. Y a no ser por el hecho de que la verdad es tan a menudo “más extraña que la ficción,” pa-recería increíble que esto hubiera ocurrido más de un año después del aviso específico contenido en el caso de El Pueblo v. Amorós, 31 D.P.R. 506, en el cual, anticipándonos y tratando de eludir la posibilidad de tener que revocar una sentencia condenatoria en algún caso de más importancia que el que entonces considerábamos, dijimos:
“En cuestiones como ésta ba de establecerse de algún modo el límite y no deben los fiscales confiar enteramente en que esta corte confirme toda sentencia en caso criminal, sin tener en cuenta la forma en que se ha celebrado el juicio, por el solo hecho de demos-trarse que el acusado ha cometido un delito.”
Los demás errores alegados envuelven instrucciones da-das al jurado y, en tanto merecen seria consideración, si acaso, pueden evitarse en un nuevo juicio.

Debe revocarse la sentencia apelada.